UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7712



JAMES LARRY OWENS,

                                           Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.




                            No. 98-7791



JAMES LARRY OWENS,

                                           Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2504-L)
Submitted:   January 7, 1999            Decided:   January 21, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Larry Owens, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James Larry Owens seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

deny Owens’s motion for a certificate of appealability and dismiss

the appeal on the reasoning of the district court.    See Owens v.

Corcoran, No. CA-98-2504-L (D. Md. Sept. 25 & Nov. 19, 1998).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on November 18, 1998, the district court’s records show
that it was entered on the docket sheet on November 19, 1998.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 3